Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4, 6-17 recite the limitation "a wearable device.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 9, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 20180048341), in view of Kim (US 20170117093). 
Regarding claim 1, Shin discloses a wearable device comprising: 
a frame portion (101); 
and a body portion (102); 
wherein the frame portion is assembled from a plurality of frame elements (Plurality, 101a, 101b) and 
the body portion is formed from a non-metallic material (Body, Para 60), 
the frame portion being configured to partially surround the body portion (Fig. 3, Showing 101 covering a portion of the body 102), 
(Fig. 2, 3, 4 and 4; Band 102 covering sound module 200; Para. 63, wireless communication unit configured to transceive a wireless signal, and embedded in the body; Operable through window portion of frame 101; Para. 56, internal space). 
Shin fails to disclose where the frame portion is formed from a metallic material.  However, Kim discloses a smartwatch body that is metallic (Outer metal body 110, which includes a metal ring 140). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Shin with the metallic frame of Kim.  Doing so adds greater protection to internal components of the frame. 
Regarding claims 3 and 4, modified Shin discloses where the frame portion is further provided with one or more locating groove configured to couple with the body portion to support the body portion in the frame portion (Shin, Fig. 7, groove shown in arrow, allow 248 and 240 and slide into frame and supporting body), and where the one or more locating groove comprises a recess in an inner surface of the frame portion into which the body portion is configured to sit (Groove shown by arrow is on inner surface of frame and allows body to sit). 


    PNG
    media_image1.png
    324
    368
    media_image1.png
    Greyscale

Regarding claim 9, Shin discloses wherein the frame portion comprises first and second spaced apart side frame elements (Fig. 2, 101a has two different sides spaced apart from each other; “spacing” includes latches that come off of 101a, and are spaced apart; See figure below). 

    PNG
    media_image2.png
    295
    483
    media_image2.png
    Greyscale


Regarding claim 10, modified Shin discloses where the body portion comprises two or more parts and the at least one passive or active tag is sandwiched between the two or more parts of the body portion (Fig. 2, there are two straps for body 102, and the tag is sandwiched in-between both parts).
Regarding claim 11, modified Shin discloses where the body portion comprises an orifice, and the at least one passive or active tag is supported within the orifice (Fig. 3, Below, arrow pointing to orifice). 

    PNG
    media_image3.png
    336
    510
    media_image3.png
    Greyscale

Regarding claim 12, modified Shin discloses fails to disclose two passive or active tags, where each of the two passive or active tags are programmed with same or different information.  
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Shin’s tag with another tag, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 20180048341), in view of Kim (US 20170117093), as applied to claim 1 above, further in view of Park (KR 100791973). 
Regarding claim 6-8, modified Shin fails to disclose where the coupling elements comprise screws, pins, rods, hinges, rivets and/or adhesives, and where each of the frame elements 25comprise apertures configured to receive at least a portion of the coupling elements.  
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Shin with the frame, coupling, a lot and apertures of Park.  Doing so allows the coupling to connect the frame with the body in order to hold the chip or tag in place, to allow for measurements and collected readings, without having the band and watch come loose. 

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 20180048341), in view of Kim (US 20170117093), further in view of Jang (US 20160142866). 
Regarding claim 2, modified Shin fails to disclose wherein the wearable device is for use in banking or payment technology and wherein the at least one passive or active tag is a banking or payment tag.  However, Jang discloses the use of a wearable device for banking/payments where the passive or active tag is a banking payment or payment tag (Fig. 18, 1730). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Shin with the payment technology of Jang, in order to permit the user to make payments with their smartwatch, which improves banking efficiency, and increases security with the need of the customer to carry payment cards. 
Regarding claim 13, modified Shin fails to disclose wherein the at least one passive or active tag is programmed to perform multiple functions.  However, Jung discloses tags programmed to perform multiple functions (Para. 130-135). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Shin with the multiple function ability of Jang.  Doing so allows the smartwatch to perform different functions at the same time, adding to the overall value and efficiency of the watch to improve the users time management. 

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shin, in view of Kim, further in view of Miller (US 20160051191). 
Regarding claim 14, Shin fails to disclose a tag reader configured to read data from the at least one passive or active tag when the tag reader and the wearable device come into close proximity with each other, to thereby 10provide an additional authentication step.  However, Miller discloses a tag reader (830) that provides greater authentication for the wearable device when the device (810) is within proximity of 830 for a selected event to occur (Para. 95, Fig. 7, 8a, 9 and 10).
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Shin with the smartphone reader of Miller.  Doing so can create events where the wearable device collects information or is activated once the device is within the vicinity of the tag reader or a selected event occurs  (Abstract, Para. 95, Fig. 7, 8a, 9, 10). 

Claims 15-17 is rejected under 35 U.S.C. 103 as being unpatentable over Shin, in view of Kim, as a applied above, further in view of Calderon (US 20150310412). 
Regarding claim 15-17, modified Jang discloses a method for providing a wearable device, as well as reading data from a passive or active tag with a tag reader and data for authentication, and where the tag reader is a banking or payment tag reader and the passive or active tag is a banking or payment tag (above), but fails to disclose where the additional authentication step is for a banking or payment transaction.  However, Calderon discloses a passive or active tag (102-106) that works with a transaction processing system reader (108; Para. 8; Fig. 5, working with 108).
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Shin with the authentication step for transactions of Calderon.  Doing so increases greater authentication for payment transactions from a wearable reader, while increasing speed time of transactions when the user has an authenticated wearable device and is processing a transaction (Para. 16, such as self-service check-outs). 

Response to Arguments
Applicant’s arguments with respect to claims 3/1/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hynecek (US 20170248922) discloses a smartwatch with band and metallic frame that permits RFID tag to transmit. 
Linares (US 1008762) discloses a metal frame antenna system for smartwatch. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

	/BRANDON M DUCK/               Examiner, Art Unit 3698                                                                                                                                                                                         
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691